Filed 5/13/21 P. v. Morris CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                    B308015

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. MA028244)
           v.

 JAMES KAMPLY MORRIS,

           Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Lisa M. Chung, Judge. Affirmed.
     James Kamply Morris, in pro. per.; and J. Kahn, under
appointment by the Court of Appeal, for Defendant and
Appellant.
     No appearance for Plaintiff and Respondent.
                  _________________________
       James Kamply Morris appeals from a postconviction order
denying his petition for resentencing under Penal Code1 section
1170.95. His appellate counsel filed a brief asking this court to
proceed under People v. Wende (1979) 25 Cal.3d 436.
       The petition arose from Morris’s convictions of murder and
attempted murder. As described in our prior opinion affirming
the judgment of conviction, People v. Morris (Feb. 21, 2008,
B194027, B195547) [nonpub. opn.],2 Morris and his codefendant
Jamal Young were gang members. In retaliation for a prior
shooting, they drove to a house party attended by rival gang
members. Young, the driver, stopped the car in front of the
house. From the car, Morris fired four or five shots toward the
house, killing one man and wounding three others. After, Morris
and Young bragged about the shooting.
       An information charged Morris, Young, and one other man
with one count of murder (§ 187, subd. (a)) and three counts of
attempted murder (§§ 664, 187, subd. (a)), with principal gun use
enhancements (§ 12022, subd. (a)(1)) alleged as to all counts. A
jury found Morris guilty as charged and also found that the
attempted murders were committed willfully, deliberately, and
with premeditation (§ 664, subd. (a)). In 2006, the trial court
sentenced Morris to 25 years to life plus one year for the gun
enhancement on count 1 and to a consecutive life term with a
minimum parole eligibility of seven years plus one year on count

      1All further undesignated statutory references are to the
Penal Code.
      2 We take judicial notice of that opinion and of the appellate
record in that case. (Evid. Code, §§ 451, subd. (a), 452, subd. (d).)
Morris also agreed that it is proper to consider the record of
conviction in determining eligibility under section 1170.95.




                                 2
2. As we have said, this Division affirmed the judgment of
conviction and rejected Morris’s contention there was insufficient
evidence he had the intent to kill as to all counts. (People v.
Morris, supra, B194027, B195547.)
       In 2019, Morris petitioned for resentencing under section
1170.95. That section was added by Senate Bill No. 1437, under
which malice may no longer be imputed to a person based solely
on the person’s participation in the crime; now, the person must
have acted with malice aforethought to be convicted of murder.
(§ 188; People v. Munoz (2019) 39 Cal.App.5th 738, 749, review
granted Nov. 26, 2019, S258234.) To that end, the natural and
probable consequences theory of accomplice liability no longer
applies to murder. And a participant in enumerated crimes is
liable under the felony-murder doctrine only if the participant
was the actual killer; or with the intent to kill, aided and abetted
an accomplice in the commission of first degree murder; or was a
major participant in the underlying felony and acted with
reckless indifference to human life. (§ 189, subd. (e); see Munoz,
at pp. 749–750.)
       Using a form petition, Morris checked the appropriate
boxes to indicate eligibility for relief under section 1170.95,
including that he was not the actual killer and he had been
convicted under one of the now-invalid theories. The trial court
appointed counsel for Morris. The People filed a response to the
petition and argued that section 1170.95 was unconstitutional,
and, in any event, relief was unavailable because Morris was not
convicted under either a felony-murder or natural and probable
consequences theory. In his written reply, Morris submitted on
the record of conviction as established in People v. Morris, supra,
B194027, B195547.




                                 3
      At a hearing on the section 1170.95 petition, the trial court
found the law constitutional. However, the trial court’s review of
the court file and jury instructions showed that Morris was not
tried under the felony-murder or natural and probable
consequences doctrines. Therefore, the trial court found that
Morris was ineligible for relief.
      Morris appealed. His appellate counsel declared she was
unable to find any arguable issues and asked us to follow the
Wende procedures, while acknowledging that some Courts of
Appeal have found that Wende review does not apply to appeals
from orders denying postconviction relief. (See, e.g., People v.
Cole (2020) 52 Cal.App.5th 1023, review granted Oct. 14, 2020,
S264278; People v. Serrano (2012) 211 Cal.App.4th 496). Cole, at
pages 1039 to 1040, found that an appeal from a postconviction
order may be dismissed if counsel has found no arguable issues
and if the defendant has not filed a supplemental brief. But
where the defendant has filed a supplemental brief, the Court of
Appeal must evaluate any arguments raised in the brief and
issue a written opinion disposing of the trial court’s order on the
merits. (Ibid.) Here, Morris has filed a supplemental brief.
Accordingly, without deciding whether Cole is correct in part or
whole, we proceed to review his contentions.
      In his supplemental brief, Morris appears to ask us to
reconsider evidence showing he was not the actual shooter. He
thus refers to, for example, the alleged absence of evidence of
premeditation and planning and of evidence to corroborate an
accomplice’s testimony. However, we may not on appeal reweigh
evidence or reevaluate the credibility of witnesses. (People v.
Brown (2014) 59 Cal.4th 86, 106.)




                                 4
       As to the section 1170.95 petition, potential relief under
that section extends only to those convicted of murder under the
natural and probable consequences or felony-murder doctrines.
(People v. Soto (2020) 51 Cal.App.5th 1043, 1056, review granted
Sept. 23, 2020, S263939.) Morris’s jury was not instructed on
either of those theories. Instead, the jury was instructed that
Morris was being prosecuted for murder under two theories:
(1) the murder was willful, deliberate and premeditated and
(2) the murder was committed by shooting from a motor vehicle
at another person outside the vehicle with intent to kill. Both
theories required intent to kill. Further the jury was instructed
with CALCRIM Nos. 400 and 401 on liability as an aider and
abettor. Because Morris could only have been convicted as the
actual shooter or as a direct aider and abettor, and the jury
necessarily found he had the intent to kill, he is therefore
ineligible for relief. (See, e.g., People v. Verdugo (2020) 44
Cal.App.5th 320, 330, review granted Mar. 18, 2020, S260493
[relief unavailable if record of conviction establishes conviction on
ground remaining valid notwithstanding amendments to sections
188 & 189].)
       We have examined the record and found no arguable
issues. We are further satisfied that Morris’s attorney has fully
complied with the responsibilities of counsel.




                                  5
                       DISPOSITION
       The order denying the Penal Code section 1170.95 petition
is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICAL REPORTS




                                   EDMON, P. J.
We concur:




                 LAVIN, J.




                 EGERTON, J.




                               6